Citation Nr: 0637177	
Decision Date: 11/14/06    Archive Date: 12/12/06

DOCKET NO.  04-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed lumbosacral 
strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to March 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in January 2006 
for additional development of the record.  



FINDING OF FACT

The currently demonstrated lumbosacral strain is not shown to 
be due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

The veteran's disability manifested by lumbosacral strain and 
arthritis is not due to disease or injury that was incurred 
in or aggravated by service; nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the etiology of his claimed 
disorder.  There is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The RO also sent out a follow-up VCAA letter in July 2006, 
pursuant to the Board's remand.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the January 2003 VCAA letter was issued prior to the 
appealed August 2003 rating decision, thus raising no 
procedural concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the veteran's service medical records 
and observes that, in January 1964, he was treated for a back 
injury after falling five feet flat on the spine.  He 
received follow-up treatment on two occasions in February 
1964.  Some point tenderness over the lumbosacral joints was 
noted, but a separate examination was noted to be completely 
normal.  

The report of the veteran's March 1964 separation examination 
is specifically negative for any abnormalities of the spine.  

Subsequent to service, the veteran first reported low back 
symptomatology in a February 1996 claim.  

The report of a VA examination from May 1996 indicates no 
orthopedic abnormalities referable to the back, although an 
accompanying x-ray report contains an impression of mild 
degenerative changes of the lumbosacral spine.  

Similarly, the Board notes that the veteran underwent 
frequent treatment for complaints of low back pain beginning 
in October 1996.  

In a brief July 2004 statement, Dr. M. A. Jayber opined that 
the veteran's condition was "pre-existing from a back injury 
which he state[d] was caused by a fall years ago" during 
service.  Dr. Jayber noted that this opinion followed 
treatment and studying MRI reports.  

Following the Board's January 2006 remand, the veteran was 
afforded a VA examination in February 2006, with an 
orthopedist who reviewed the claims file and discussed the 
in-service injury.  

Based on the examination findings, the examiner rendered a 
final diagnosis of lumbosacral strain and osteoarthritis of 
the lumbar spine.  The examiner opined that it was "not 
likely" that the veteran's current symptomatology was 
related to his single in-service injury.  Rather, it was more 
likely "a natural occurring phenomenon."  

The Board has reviewed the evidence noted above and observes 
that several considerations must be addressed in cases where 
there are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In the present case, the Board has considered Dr. Jayber's 
favorable opinion but observes that this opinion was based on 
current treatment and MRI reports, rather than a 
comprehensive review of the claims file.  There is no 
indication that Dr. Jayber had an opportunity to consider the 
service medical records corresponding to the initial in-
service injury.  

Also, in view of Winsett, Dr. Jayber's role as a treating 
physician does not result in the opinion having presumptively 
elevated probative value.  Accordingly, the Board finds this 
opinion to be of substantially limited probative value.  

As indicated above, the VA orthopedist who examined the 
veteran in February 2006 reached the opposite conclusion, 
namely that it was not likely that the veteran's current low 
back disorder was causally related to the documented in-
service injury.  

The VA examiner based this opinion on a review of the claims 
file, specifically including the pertinent service medical 
records, and the Board observes that this opinion is 
consistent with the fact that the veteran did not complain of 
low back symptomatology at discharge from service or for more 
than 30 years following service.  See Maxson v. Gober, supra.  

Consequently, the Board finds that the VA examiner's opinion 
has markedly greater probative value than that of Dr. Jayber 
and that, on balance, the competent medical evidence of 
record does not support the veteran's claim.  

Currently, the other evidence of record supporting the 
veteran's claim is lay evidence, including his own testimony 
from his hearings in November 2004 and September 2005 and a 
August 1997 lay statement from his sister.  The veteran has 
asserted that his current low back disorder was caused by his 
1964 in-service injury.  

Neither the veteran nor his sister, however, has been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, this lay 
evidence does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for lumbosacral strain, 
and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for lumbosacral strain is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


